DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication field 12/10/2021.
Election/Restrictions
Newly amended claims 1-11 and 19-27 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
On the outset, the Examiner respectfully notes that applicant has removed a large amount of the previously recited claim features throughout the claims and has replaced them with new claim limitations.  Such a removal creates a serious search burden as a new search is necessary for each of the new claim features. 
Original claim 1 recited and required defining a first area of the magnetron around the predetermined center based on a first magnitude of the first magnetic flux density, measuring a plurality of second magnetic flux densities by the probe disposed within the first area of the magnetron upon rotation of the jig and the magnetron, deriving a third magnetic flux density from the plurality of second magnetic flux densities, comparing the third magnetic flux density with a predetermined threshold, and performing an operation based on the comparison. 
Newly amended claim 1 recites displacing a probe to a first position above the predetermined center; measuring a first magnetic flux density at the first position by the probe upon rotation of the jig and the magnetron about the predetermined center of the jig; defining a 
The features noted in original claim 1 are not recited in newly amended claim 1, and the features noted for newly amended claim 1 are not recited in original claim 1.  While some features from original claim 1 are partially recited in newly amended claim 1, they are not directed towards the same features.  For example, while applicant still reites defining a first area based on a first magnitude, it no longer requires the first area to be of the magnetron around the predetermined center.  Applicant furthermore, no longer recites that the third magnetic flux density is derived from the plurality of second magnetic flux densities and is subsequently used in a comparison.  While applicant does now recite that a first maximum and minimum magnitude are obtained from the plurality of second flux densities, this is not the same as obtaining a third flux density as was previously recited.  Applicant furthermore no longer recites performing any operation in the claim based on the comparison.  As such, newly amended claim 1 is no longer reasonably similar to original claim 1, and instead recites the above noted features which are not found in original claim 1.  
Original claim 1 and newly amended claim 1 are independent, distinct, and non-obvious variants of each other, and a search for newly amended claim 1 as all of the newly amended dependent claims which have removed almost all of the previously recited features creates a serious search burden requiring a different field of search.  The new field of search would be directed towards all of the new claim features now being recited.
Similarly, original claim 19 and newly amended claim 19 have the same issues as they were method versions of claim 1 and recited substantially the same features. As such, for the same reasons as noted above, examination of newly amended claim 19 would create a serious search burden and is independent, distinct, and a non-obvious variant of original claim 19.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 1-11 and 19-27 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
The amendment filed on 12/10/2021 amending all claims drawn to the elected invention and presenting only claims drawn to a non-elected invention is non-responsive (MPEP § 821.03) 
Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M. SCHINDLER whose telephone number is (571)272-2112. The examiner can normally be reached 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

DAVID M. SCHINDLER
Primary Examiner
Art Unit 2858



/DAVID M SCHINDLER/Primary Examiner, Art Unit 2858